Citation Nr: 1104004	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
status post coronary artery bypass graft, to include as secondary 
to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2006 and June 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The veteran testified at a RO 
hearing in August 2008 on the issues of service connection for 
coronary artery disease and an adjustment disorder.

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The veteran did not file a timely substantive appeal to the the 
Statement of the Case on the issue of service connection for an 
adjustment disorder, and that matter has not been specifically 
addressed subsequently by the veteran or his representative.  The 
issue has also not been certified to be in appellate status.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is diagnosed with coronary artery disease.  




CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been 
incurred during his active service in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
coronary artery disease status post coronary artery bypass graft, 
which represents a complete grant of the benefit sought on 
appeal.  Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran contends that service connection is warranted for 
coronary artery disease as secondary to his service-connected 
type II diabetes mellitus.  The Board notes that it need not 
consider the Veteran's claim for secondary service connection as 
the Board finds that there is an alternate basis to grant the 
claim due to a recent change in the regulations relating to 
presumptive diseases associated with exposure to herbicides in 
the Republic of Vietnam.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue, unless there is 
affirmative evidence to establish that the disease is due to an 
intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C. § 1116(f). 
 
Diseases associated with such exposure include: AL amyloidosis; 
chloracne or other acneform diseases consistent with chloracne; 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); 
multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 
(August 31, 2010) (removing "Chronic lymphocytic leukemia" and 
adding "All chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
"Parkinson's disease," "Ischemic heart disease (including, but 
not limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  For purposes of 
this section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease.  75 Fed. Reg. 
53,202 (August 31, 2010) (to be codified as Note 3 in 38 C.F.R. 
§ 3.309(e)).  The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific 
conditions not having a positive association was recently 
published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 
(December 27, 2010). 
 
For presumptive service connection to be warranted, the 
herbicide-related disease shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  VA General Counsel has determined that the 
regulatory definition of "service in the Republic of Vietnam" 
in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual 
actually have been present within the boundaries of the Republic 
of Vietnam to be considered to have served there, through 
inclusion of the requirement for duty or visitation in the 
Republic of Vietnam.  VAOPGCPREC 27-97.   

Service in the Republic of Vietnam during the Vietnam War era is 
conceded as the RO has already granted service connection for 
type II diabetes mellitus on a presumptive basis as related to 
herbicide exposure.  As such, the Veteran is presumed to have 
been exposed to herbicides during his Vietnam service.  The 
Veteran's post service treatment records, including the report of 
VA examination in September 2006 and a VA Agent Orange 
Examination in April 2006, demonstrate that the Veteran is 
diagnosed to have coronary artery disease status post coronary 
artery bypass graft in October 2002.  The Board notes that 
38 C.F.R. § 3.309(e), as amended, provides that coronary artery 
disease, as a manifestation of ischemic heart disease, is a 
disease for which service connection may be established on a 
presumptive basis based upon exposure to herbicides.  

Furthermore, the Board notes that the current medical evidence 
indicates that, at the very least, continuous medication is 
required for the Veteran's coronary artery disease.  
Consequently, the Board finds that the Veteran's coronary artery 
disease has manifested to at least a compensable degree.  See 
38 C.F.R. § 4.104, Diagnostic Code 7005.  

Accordingly, service connection is warranted on a presumptive 
basis due to the Veteran's presumed exposure to herbicides in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  


ORDER

Entitlement to service connection for coronary artery disease 
status post coronary artery bypass graft is granted.


REMAND

The Board finds that the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus must be remanded for 
further development.

The Board notes that the Veteran has asserted having been exposed 
to hazardous noise during service from two sources: (1) serving 
as a rifleman without hearing protection and (2) working with 
explosives in Vietnam without hearing protection.  With regard to 
the second source of hazardous noise, the Veteran has stated 
that, while in Vietnam, his duties included clearing landing 
zones in jungle areas near the Cambodian border with the use of 
C4 explosives; and, after that, he was assigned to clear areas 
that included blowing up housing units that could possibly harbor 
enemy weapons or food caches.  He states that no ear protection 
was worn during these activities.  

The Veteran's DD 214 shows that he was in the Marine Corps and 
his military occupational specialty (MOS) was rifleman.  However, 
there is nothing of record to corroborate the Veteran's claim 
that he was exposed to hazardous noise in Vietnam while working 
with explosives.  Given that the Veteran was in the Marine Corps 
and his MOS was rifleman, the Board cannot find that this second 
claimed source of noise exposure fits within the place, type and 
circumstances of the Veteran's service.  Thus, on remand, efforts 
should be undertaken to obtain evidence that corroborates the 
Veteran's reported duties while serving in the Republic of 
Vietnam, such as obtaining his service personnel records.

In addition, the Board finds that the report of the VA audio 
examination provided to the Veteran in December 2008 is 
inadequate.  First, it is inadequate because, in requesting a 
nexus opinion, the examiner was only instructed to consider 
whether any current hearing loss and tinnitus is associated to 
the hazardous noise experienced by the Veteran while training as 
a rifleman.  The Board acknowledges that there was no statement 
from the Veteran prior to the VA examination relating his claim 
of in-service noise exposure to explosives while serving in 
Vietnam.  That was initially reported at the VA examination.  
Nevertheless, if corroborated, that source of noise exposure 
should be considered by the examiner in rendering a nexus 
opinion.

Secondly, the examiner's medical opinions are unclear.  For 
example, although the examiner opined that tinnitus was less 
likely as not associated to the hazardous noise experienced while 
training as a rifleman, she immediately thereafter in capital 
letters stated that she could not resolve this issue without 
resort to mere speculation.  Furthermore, there are floating 
phrases within the opinion paragraphs making it unclear whether 
there is more to the examiner's opinion than what is shown in the 
report.  

For these reasons, the Board finds that a new VA examination is 
warranted to obtain adequate nexus opinions relating to the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus that provide a full and factually accurate 
rationale that is based upon all noise exposure found to be 
consistent with the places, types and circumstance of the 
Veteran's service.  In rendering an opinion, the examiner should 
consider the Veteran's report of a continuity of symptoms if 
there is one.  Also, if the examiner is not able to give an 
opinion without resorting to speculation, a complete rationale 
should be provided as to why giving such an opinion would be 
speculative.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary efforts to 
corroborate the Veteran's report that his duties 
while serving in the Republic of Vietnam 
included clearing and/or demolition work 
including the use of explosives.  Such efforts 
should include contacting the National Personnel 
Records Center (NPRC), or any other appropriate 
agency, and requesting a complete copy of the 
Veteran's service personnel records for the 
period of his active military service, 
especially any records related to the Veteran's 
service in the Republic of Vietnam.  Associate 
all requests and records received with the 
claims file.  If records are unavailable from 
any sources, a negative reply is requested.

2.  After all additional information or evidence 
has been obtained, schedule the Veteran for a VA 
audio examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the examiner's report.

The examination request should identify for the 
examiner any in-service exposure to hazardous 
noise that is conceded.  The examiner should 
elicit from the Veteran a detailed account of 
any instances of noise exposure during military 
service as well as before and after service, and 
an account of his current symptomatology.  After 
reviewing the file and conducting audiometric 
testing, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) that 
any current hearing loss (whether bilateral or 
unilateral) and tinnitus are due to acoustic 
trauma incurred during service, especially 
whether related to any sources of hazardous 
noise identified for the examiner.  The examiner 
should provide a complete rationale for any 
opinion given, including discussion of evidence 
contrary to the opinion rendered.  In doing so, 
the examiner should also consider the Veteran's 
report, if any, of a continuity of symptoms 
since service.  If the examiner is unable to 
render an opinion without resorting to 
speculation, he/she should so state and provide 
a complete rationale as to why such opinion 
would be speculative.

3.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


